Name: 2008/350/EC: Commission Decision of 3 April 2008 on the rules of England, Wales, Northern Ireland and Scotland concerning permit exemptions for undertakings and establishments recovering hazardous waste under Article 3 of Council Directive 91/689/EEC (notified under document number C(2008) 1212) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  regions of EU Member States;  deterioration of the environment
 Date Published: 2008-05-01

 1.5.2008 EN Official Journal of the European Union L 117/30 COMMISSION DECISION of 3 April 2008 on the rules of England, Wales, Northern Ireland and Scotland concerning permit exemptions for undertakings and establishments recovering hazardous waste under Article 3 of Council Directive 91/689/EEC (notified under document number C(2008) 1212) (Only the English text is authentic) (Text with EEA relevance) (2008/350/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Directive 91/689/EEC of 12 December 1991 on hazardous waste (1), and in particular Article 3(4) thereof, Whereas: 1. NATIONAL PROVISIONS NOTIFIED (1) By notifications of 13 September 2005, 18 January 2006, 3 and 4 August 2006 and 6 December 2006 the United Kingdom sent to the Commission the proposed changes to the existing waste management licensing exemptions relating to hazardous waste in England, Wales and Scotland set out in Schedule 3 (Activities Exempt from Waste Management Licensing) of the Waste Management Licensing Regulations 1994 (Statutory Instrument (SI) No 1056/1994, as amended). (2) The United Kingdom only notified the paragraphs 17(1), 18(1), 38, 39(1) and (2), 43, 45(1) and (2), 47A(2) and 48A(2) of the Draft Waste Management Exemptions (Amendment and Related Provisions) (England and Wales) Regulations 2006 which are relating to hazardous waste. For Northern Ireland the paragraphs 49-51 of Annex A to Schedule A to Schedule 2 (Exemptions from Waste Management Licensing) of the Waste Management Licensing Regulations (Northern Ireland) 2003, were notified. In contrast Scotland notified permit exemptions governing hazardous and non-hazardous waste all together (paragraphs 3(a)(ii), 3(c), 6(1) and (2), 17(1), 18(2)(a) and (b), 28, 36(1) to (3), 38, 39(1) and (2), 43(1) to (3), 45(1) and (2), 47(2) and 48(2) of the Draft Waste Management Licensing Amendment (Scotland) Regulations 2006). 2. ASSESSMENT (3) With regard to the compliance with Article 3(2) of Directive 91/689/EEC, the notified exemptions relating to hazardous waste in England, Wales, Northern Ireland and Scotland do fulfil the requirements under that Directive. The notified drafts list the types and maximum quantities of hazardous wastes, and prescribe further requirements relating to the carrying out of the storage activities. The typology of the waste involved is appropriately identified according to Commission Decision 2000/532/EC of 3 May 2000 replacing Decision 94/3/EC establishing a list of wastes pursuant to Article 1(a) of Council Directive 75/442/EEC on waste and Council Decision 94/404/EC establishing a list of hazardous waste pursuant to Article 1(4) of Council Directive 91/689/EEC on hazardous waste (2). (4) Paragraph 38 of the notified drafts, covering the storage of waste which is being tested to establish its classification and to ensure it is treated in the right way, does not contain the appropriate reference according to Decision 2000/532/EC. The Commission has, however, accepted this exception as the testing and analysis of waste is necessary to ascertain the characteristics of some wastes, including whether it is hazardous or non-hazardous. Thus the correct waste reference can only be assigned after the testing and the waste treated appropriately. The exemption does not extend to any treatment of the waste that will be regulated under a separate waste authorisation. (5) The Commission is of the opinion that with regard to the notified exemptions the provision of the limits for the content of hazardous substances in the waste and emission limit values would be disproportionate. The Commission considers that, by fulfilling the other requirements listed in Article 3(2) and 3(3) of Directive 91/689/EEC, the management of the exempted waste is satisfactorily ensured pursuant to Article 1(1) of Directive 91/689/EEC. (6) As regards the condition in Article 3(2) of Directive 91/689/EEC concerning the compliance of the types or quantities of waste and methods of recovery with the conditions laid down in Article 4 of Directive 2006/12/EC of the European Parliament and of the Council of 5 April 2006 on waste (3), Paragraph 4(1)(a) of Schedule 4 to the SI No 1056/1994 duplicates the requirements of Article 4 of Directive 2006/12/EC. The condition of Article 3(2) of Directive 91/689/EEC is, therefore, fulfilled. (7) Regulation 18(1) of the SI No 1056/1994 provides that it is an offence for an establishment or undertaking to carry on an exempt activity involving the recovery or disposal of waste without being registered with the appropriate registration authority. Therefore the registration requirement contained in Article 3(3) of Directive 91/689/EEC is satisfied through that provision. (8) The Commission has consulted Member States for their views on compliance of the notified exemptions with Article 3 of Directive 91/689/EEC. During the consultation phase, no Member State has objected to the draft rules being accepted. 3. CONCLUSION (9) In the light of the consultation with the Member States, and in view of its own analysis that the draft rules comply with the requirements of Article 3 of Directive 91/689/EEC, the draft rules should be finally agreed upon. (10) The Annex to this Decision provides a summary of the rules notified by the United Kingdom which are compliant with the conditions set out in Article 3(2) and (4) of Directive 91/689/EEC in conjunction with Article 11(1)(b) of Directive 2006/12/EC. This agreement relates exclusively to the provisions as summarised in the Annex and is without prejudice to the application of other provisions contained in Directives 2006/12/EC and 91/689/EEC or other Community legislation to the notified Regulations. (11) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18 of Directive 2006/12/EC, HAS ADOPTED THIS DECISION: Article 1 The rules on permit exemptions concerning the recovery of hazardous wastes laid down in the draft Waste Management Licensing Exemptions (Amendment and Related Provisions) (England and Wales) Regulations 2006, the Waste Electrical and Electronic Equipment (Waste Management Licensing) (Northern Ireland) Regulations 2006 and the Waste Management Licensing Amendment (Scotland) Regulations 2006, notified by the United Kingdom and listed in the Annex to this Decision, comply with Article 3(2) and (4) of Directive 91/689/EEC. Article 2 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 3 April 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 377, 31.12.1991, p. 20. Directive as last amended by Regulation (EC) No 166/2006 of the European Parliament and of the Council (OJ L 33, 4.2.2006, p. 1). (2) OJ L 226, 6.9.2000, p. 3. Decision as last amended by Council Decision 2001/573/EC (OJ L 203, 28.7.2001, p. 18). (3) OJ L 114, 27.4.2006, p. 9. ANNEX Rules notified by the United Kingdom and considered by the Commission compliant with Article 3(2) to (4) of Directive 91/689/EEC in conjunction with Article 11(1) (b) of Directive 2006/12/EC 1. The waste management exemptions (amendment and related provisions) (England and Wales) Regulations 2006 Provision Type of waste, including code Type of activity (1) Limit values Other requirements (not exclusive listing) Paragraph 17(1) 14 06 01* (2) Storage Maximum quantity stored at one time: 18 tonnes Maximum duration of storage: 6 months The storage must be on an impermeable surface, and in sealed leak proof containers. When stored on the premises, the waste is kept separately. 14 06 02*, 14 06 03*, 20 01 13* Storage Maximum quantity stored at one time: 5 cubic metres Maximum duration of storage: 6 months 20 01 27* (Paints (excluding specialist and industrial paints, wood preservatives, aerosol and spray paints, inks, adhesives and resins) pending re-use as paint). Storage Maximum quantity stored at one time: 10 000 litres. Maximum duration of storage: 6 months 17 02 04* (Wood including telegraph poles and railway sleepers) Storage Maximum quantity stored at one time: 100 tonnes Maximum duration of storage: 1 year The storage must be on an impermeable surface. When stored on the premises, the waste is kept separately. Paragraph 18(1) 13 01 09* to 13 07 01* except 13 03 01* to 13 03 10* and 13 05 01* to 13 05 08* Storage Maximum storage capacity of the container: 3 cubic metres, no more than 20 containers on those premises Maximum duration of storage: 1 year The waste is stored in secure containers at a distance of not less than 10 metres from any inland or coastal waters or less than 50 metres from any well, borehole or similar work sunk into underground strata for the purpose of any water supply. When stored on the premises, the waste is kept separately. 20 01 33* (Sorted or unsorted separate collections of batteries, batteries containing hazardous batteries) Storage Maximum storage capacity of the container: 400 cubic metres Maximum duration of storage: 1 year When stored in secure containers on the premises, the waste is kept separately. Paragraph 38 Samples of waste (including samples of hazardous waste) which are to be subjected to testing and analysis Storage Maximum storage limit: 10 tonnes Paragraph 39(1) Medicines included in 18 01 08* and 20 01 31* and hypodermic syringes included in 18 01 03* Storage at a pharmacy (returned by households and individuals) Maximum quantity stored at one time: 5 cubic metres Maximum duration of storage: 6 months These wastes are stored in secure containers separately. Paragraph 39(2) Hypodermic syringes and sharps included in 18 01 03* and 18 02 02* General healthcare waste (other than hypodermic syringes and sharps) included in 18 01 03* and 18 02 02 Medicines included in 18 01 08*, 18 02 07* and 20 01 31* Storage at the premises of a medical, nursing or veterinary practice produced in carrying out that practice Maximum quantity stored at one time: 5 cubic metres. Maximum duration of storage: 3 months The waste is stored in secure containers Paragraph 43(1) and (3) Waste gas discharge lamps including fluorescent tubes (within code 20 01 21*) Crushing for the purposes of volume reduction prior to collection Maximum quantity of lamps processed in any period of 24 hours: 3 tonnes. Maximum mercury concentration in emissions: 50 Ã ¼g/cubic metres. Crushing operation is carried out in equipment designed for the purpose of the volume reduction prior to collection. The crushing operation is carried out solely for that purpose. Paragraph 43(2) and (4) Waste gas discharge lamps including fluorescent tubes within code 20 01 21* Storage prior to crushing or storage after crushing but prior to collection. Mercury concentration in emissions  ¤ 50 Ã ¼g/m3 The storage of the lamps prior to crushing is under weather proof covering in compliance with paragraph 1 of Annex III to Directive 2002/96/EC on Waste Electrical and Electronic Equipment (WEEE). (3) The storage after the crushing is in a secure container. Paragraph 45(1) Lead acid motor vehicle batteries included in 16 06 01* whether or not forming part of, or contained in, a motor vehicle Sorting Maximum limit: 20 tonnes/7 days The waste is stored at any secure place designed or adapted for the recovery of scrap metal or the dismantling of waste motor vehicles; every part of that place upon which the activity is carried out is surfaced with an impermeable pavement provided with a sealed drainage system and the plant or equipment used in carrying on the activity is maintained in reasonable working order. Paragraph 45(2) Lead acid motor vehicle batteries included in 16 06 01* whether or not forming part of, or contained in, a motor vehicle Storage 40 tonnes/12 months The waste is stored separately or is kept in separate containers at any secure place. Any container in which it is stored, is stored on an impermeable pavement which is provided with a sealed drainage system. In a case where a consignment consisting of more than one kind of waste is delivered to that place it may be stored unseparated at that place pending sorting for a period not exceeding 2 months. The height of any pile or stack of waste does not exceed 5 metres. Paragraph 49 16 02 11*, 20 01 23* Treatment (repair and/or refurbishment) and storage where the activity is carried on of any such WEEE intended to be submitted to repair or refurbishment or both Storage limits: 80 cubic metres Treatment limits: 5 tonnes/day Maximum duration of storage: 12 months The waste is stored and treated in a manner that will prevent the release of the CFCs, HCFCs or HFCs 16 02 13*, 20 01 35* Treatment (repair and/or refurbishment) and storage where the activity is carried on of any such WEEE intended to be submitted to repair or refurbishment or both Storage limit: 80 cubic metres Treatment limits: 5 tonnes/day Maximum duration of storage: 12 months Paragraph 50 16 02 11*, 20 01 23* Storage Storage limit: 80 cubic metres. Maximum duration of storage: 3 months The storage has to be on an impermeable surface within a secure container or a secure place. A weatherproof covering shall be used. This waste should be stored in a manner that will prevent the release of the CFC, HCFC and HFC; the number of units in any stack shall not exceed 2; the overall height of any stack shall not exceed 3,5 metres. 16 02 13*, 20 01 35* Storage Storage limit: 80 cubic metres. Maximum duration of storage: 3 months The storage has to be on an impermeable surface within a secure container or a secure place. A weatherproof covering shall be used. 20 01 21* Storage Storage limit: 50 cubic metres. Maximum duration of storage: 3 months The storage has to be in appropriate leak proof containers at any secure place; a weatherproof covering shall be used. This kind of waste shall be stored in such a way that the glass is not broken. 2. The waste management licensing amendment (Scotland) Regulations 2006 Provision Type of waste, including code Type of activity Limit values Other requirements Paragraph 3(a) (ii) 13 01 09* to 13 01 13*, 13 02 04* to 13 02 08*, 13 03 06* to 13 03 10*, 13 04 01* to 13 04 03*, 13 07 01* to 13 07 03* Burning as a fuel Authorisation granted under part I of the 1990 Act or a permit granted under the 2000 Regulations and compliance with the Waste Incineration (Scotland) Regulations 2003 is required Paragraph 3(c) 13 01 09* to 13 01 13*, 13 02 04* to 13 02 08*, 13 03 06* to 13 03 10*, 13 04 01* to 13 04 03*, 13 07 01* to 13 07 03* Storage (at the place where it is produced) Storage limit: 23 000 litres Maximum duration of storage: 12 months Paragraph 6(1) 13 01 09* to 13 01 13*, 13 02 04* to 13 02 08*, 13 03 06* to 13 03 10*, 13 04 01* to 13 04 03*, 13 07 01* to 13 07 03* Burning as a fuel in an engine of an aircraft, hovercraft, mechanically propelled vehicle, railway locomotive, ship or other vessel The total amount burned of such waste does not exceed 2 500 litre/hour in any one engine 6(2) 13 01 09* to 13 01 13*, 13 02 04* to 13 02 08*, 13 03 06* to 13 03 10*, 13 04 01* to 13 04 03*, 13 07 01* to 13 07 03* Storage of waste oil intended to be burned according to paragraph 6(1) 23 000 litres Paragraph 17(1) Solvents within codes 14 06 02*, 14 06 03* and 20 01 13*, batteries within Code 20 01 33* Storage Maximum total quantity: 5 cubic metres Maximum duration of storage: 12 months When stored, the waste is kept separately in a secure place on any premises. Refrigerants and halons within code 14 06 01* (chlorofluorocarbons, HCFC and HFC) Storage Maximum total quantity: 18 tonnes Maximum duration of storage: 12 months Paragraph 18(2)(a) Batteries within code 20 01 33* Storage The storage capacity of the container(s) used for its storage does not exceed 400 cubic metres in total. No more than 20 containers are stored on those premises. Maximum duration of storage: 12 months Provision is made to prevent oil escaping into the ground or a drain. When stored, the waste is kept separately. Paragraph 18(2)(b) 13 01 09* to 13 01 13*, 13 02 04* to 13 02 08*, 13 03 06* to 13 03 10*, 13 04 01* to 13 04 03*, 13 07 01* to 13 07 03* Storage The storage capacity of any container(s) used for its storage does not exceed 3 cubic metres in total. No more than 20 containers are stored on those premises. Maximum duration of storage: 12 months Provision is made to prevent oil escaping into the ground or a drain. When stored, the waste is kept separately. Paragraph 28 18 01 03*, 18 01 06*, 18 01 08*, 18 01 10* Use of autoclaves to sterilise waste at the place where the waste is produced Maximum autoclave capacity: 3 cubic metres, maximum waste quantity sterilised at any one place in any one calendar month: 100 tonnes The autoclaves are accredited by the Medicine and Healthcare Products Regulatory Agency Paragraph 36(1) and (2) Waste other than tank washings: 15 02 02*, 16 02 09* to 16 02 13*, 16 02 15*, 16 04 03*, 16 05 04*, 16 06 01* to 16 06 03*, 16 06 06*, 18 01 03*, 18 01 06*, 18 01 08*, 20 01 13*, 20 01 21*, 20 01 23*, 20 01 26*, 20 01 27*, 20 01 29*, 20 01 31*, 20 01 33*, 20 01 35*, 20 01 37* Storage at waste reception facilities provided within a harbour area, where such storage is incidental to the collection or transport of the waste Maximum storage capacity at one time: 20 cubic metres/ship Maximum duration of storage: 7 days Paragraph 36(1) and (3) Tank washings: 13 01 09* to 13 01 13*, 13 02 04* to 13 02 08*, 13 03 06* to 13 03 10*, 13 04 01* to 13 04 03*, 13 07 01* to 13 07 03*, 13 08 01*, 13 08 02*, 13 08 99*, 16 07 08*, 16 07 09*, 16 10 01* and 16 10 03* Storage at waste reception facilities provided within a harbour area, where such storage is incidental to the collection or transport of the waste The amount of tank washings consisting of dirty ballast does not exceed 30 % of the total deadweight of the ships. The amount of tank washings consisting of waste mixtures containing oil does not exceed 1 % of the total deadweight of the ships. Paragraph 38 Samples of hazardous waste (including the temporary storage of WEEE pending its recovery) which are being or are to be subjected to testing and analysis The storage at any place where they are being or are to be tested or analysed Maximum storage limit: 10 tonnes Paragraph 39(1) 16 02 09*, 16 02 10*, 16 02 11*, 16 02 12*, 16 02 13*, 16 02 15*, 16 06 01*, 16 06 02*, 16 06 03*, 18 01 03*, 18 01 08*, 18 02 02*, 18 02 07*, 20 01 31*, 20 01 33*, 20 01 35* The storage at a pharmacy or at the premises of a medical, nursing or veterinary practice or any other authorised needle exchange, which have been returned to those places from residential or nursing homes, households or by individuals. Maximum storage capacity: 10 cubic metres Maximum amount returned/24 hrs: 5 kg/5 l Maximum duration of storage: 3 months Paragraph 39(2) 16 02 09*, 16 02 10*, 16 02 11*, 16 02 12*, 16 02 13*, 16 02 15*, 16 06 01*, 16 06 02*, 16 06 03*, 18 01 03*, 18 01 08*, 18 02 02*, 18 02 07*, 20 01 31*, 20 01 33*, 20 01 35 The storage at the premises of a medical, nursing or veterinary practice of the wastes produced in carrying on that practice Maximum storage capacity: 10 cubic metres Maximum duration of storage: 3 months Paragraph 43(1) and (3) Waste gas discharge lamps including fluorescent tubes (within code 20 01 21*) Crushing for the purposes of volume reduction prior to collection Maximum quantity of lamps processed in any period of 24 hours: 3 tonnes Maximum mercury concentration in emissions: 50 Ã ¼g/cubic metres Crushing operation is carried out in equipment designed for the purpose of the volume reduction prior to collection. The crushing operation is carried out solely for that purpose. Paragraph 43(2) and (3) Waste gas discharge lamps including fluorescent tubes within code 20 01 21* Storage prior to crushing or storage after crushing but prior to collection Mercury concentration in emissions  ¤ 50 Ã ¼g/m3 The storage of the lamps prior to crushing is under weather proof covering in compliance with paragraph 1 of Annex III to Directive 2002/96/EC on Waste Electrical and Electronic Equipment (WEEE) (4). The storage after the crushing is in a secure container. Paragraph 45(1) Lead acid motor vehicles batteries (within category 16 06 01* of the European Waste Catalogue) not forming part of, nor contained in, a motor vehicle Sorting Maximum capacity: 20 tonnes/7 days. The place is surfaced with an impermeable pavement provided with a sealed drainage system. The plant or equipment used in carrying on the activity is maintained in reasonable working order. Paragraph 45(2) Lead acid motor vehicles batteries (within category 16 06 01* of the European Waste Catalogue) not forming part of, nor contained in, a motor vehicle The storage at any place designed or adapted for the recovery of scrap metal or the dismantling of waste motor vehicles Maximum storage capacity: 40 tonnes Maximum duration of storage: 12 months The height of any pile or stack of waste does not exceed 5 metres The waste is stored in secure containers, where appropriate, on an impermeable pavement provided with a sealed drainage system. Paragraph 47(2) 16 02 11* and 20 01 23* Treatment (repair and/or refurbishment) and incidental storage Storage limit (either awaiting repair or refurbishment or stored following such treatment): 80 cubic metres Treatment limits: 5 tonnes/day. Maximum duration of storage: 12 months The activity is carried on primarily with a view to the reuse of the WEEE for its original purpose, at any secure place. The waste is stored in such a manner that the environmentally sound reuse or recycling of the waste is not hindered. Best available treatment, recovery and recycling techniques are used when carrying out the activity. The waste is stored in a manner that will prevent the release of the CFCs, HCFCs or HFCs. 16 02 13* and 20 01 35* Treatment (repair and/or refurbishment) and incidental storage Storage limit (either awaiting repair or refurbishment or stored following such treatment): 80 cubic metres Treatment limits: 5 tonnes/day. Maximum duration of storage: 12 months The activity is carried on primarily with a view to the reuse of the WEEE for its original purpose, at any secure place. The waste is stored in such a manner that the environmentally sound reuse or recycling of the waste is not hindered. Best available treatment, recovery and recycling techniques are used when carrying out the activity. Paragraph 48(2) 16 02 11*, 20 01 23* Storage Storage limit: 80 cubic metres Maximum duration of storage: 3 months. Overall height of any stack shall not exceed 2 units or 3,5 m, whichever is the lower The waste is stored in a manner that will prevent the release of the CFC, HCFC and HFC on an impermeable surface within a secure store. The waste is stored in such a manner that the environmentally sound reuse or recycling of the waste is not hindered. The weatherproof covering of stored WEEE is required. 16 02 13* and 20 01 35* Storage Storage limit: 80 cubic metres Maximum duration of storage: 3 months The WEEE is stored on an impermeable surface within a secure store. The weatherproof covering of stored WEEE is required. The waste is stored in such a manner that the environmentally sound reuse or recycling of the waste is not hindered. 20 01 21* Storage Maximum quantity: 50 cubic metres Maximum duration: 3 months The waste is stored at any secure place in such a way that the glass is not broken. The waste is stored in such a manner that the environmentally sound reuse or recycling of the waste is not hindered 3. Proposed exemptions for operations involving WEEE to be added to schedule 2 of the waste management licensing regulations (Northern Ireland) 2003 Provision Type of waste, including code Type of activity (5) Limit values Other requirements (not exclusive listing) Paragraph 49 16 02 11*, 20 01 23* Treatment (repair and/or refurbishment), but not including the degassing and capture of ozone depleting substances, and storage where the activity is carried on of any such WEEE intended to be submitted to repair or refurbishment or both Storage limits: 80 cubic metres Treatment limits: 5 tonnes/day Maximum duration of storage: 12 months The waste is stored and treated in a manner that will prevent the release of the CFCs, HCFCs or HFCs 16 02 13*, 20 01 35* Treatment (repair and/or refurbishment), but not including the degassing and capture of ozone depleting substances, and storage where the activity is carried on of any such WEEE intended to be submitted to repair or refurbishment or both Storage limit: 80 cubic metres Treatment limits: 5 tonnes/day Maximum duration of storage: 12 months Paragraph 50 16 02 11*, 20 01 23* Storage Storage limit: 80 cubic metres Maximum duration of storage: 3 months The storage has to be on an impermeable surface. A weatherproof covering shall be used. This waste should be stored in a manner that will prevent the release of the CFC, HCFC and HFC; the number of units in any stack shall not exceed 2; the overall height of any stack shall not exceed 3,5 metres. 16 02 13*, 20 01 35* Storage Storage limit: 80 cubic metres. Maximum duration of storage: 3 months The storage has to be on an impermeable surface. A weatherproof covering shall be used. 20 01 21* Storage Storage limit: 50 cubic metres. Maximum duration of storage: 3 months The storage has to be in appropriate secure containers. A weatherproof covering shall be used. This kind of waste shall be stored in such a way that the glass is not broken. Paragraph 51 20 01 21* Crushing for the purpose of volume reduction prior to collection Total quantity of lamps processed in any period of 24 hours: Maximal 3 tonnes Mercury concentration in emissions  ¤ 50 Ã ¼g/m3 Crushing operation is carried out in equipment designed for the purpose of the volume reduction prior to collection. The crushing operation is carried out solely for that purpose The lamps are stored under waterproof covering. After crushing the lamps are stored in a secure container. (1) The activities listed in this Annex are carried out for the purpose of recovery. (2) The six digit codes with the asterisk used in this Annex refer to the nomenclature laid down in the Commission Decision 2000/532/EC. (3) OJ L 37, 13.2.2003, p. 24. (4) OJ L 37, 13.2.2003, p. 24. (5) The activities listed in this Annex are carried out for the purpose of recovery.